Name: 95/126/EC: Commission Decision of 6 April 1995 concerning the evaluation of 71 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  communications;  management;  economic analysis;  EU finance;  information technology and data processing
 Date Published: 1995-04-14

 Avis juridique important|31995D012695/126/EC: Commission Decision of 6 April 1995 concerning the evaluation of 71 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) Official Journal L 084 , 14/04/1995 P. 0010 - 0013COMMISSION DECISION of 6 April 1995 concerning the evaluation of 71 proposed measures which qualify for Community financing pursuant to Council Decision 94/445/EC on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (95/126/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 94/445/EC of 11 July 1994 on inter-administration telematic networks for statistics relating to the trading of goods between Member States (Edicom) (1), and in particular Article 6 thereof, Whereas the proposals form part of the annual work programme drawn up to implement the set of measures provided for in Article 1 of the Decision 94/445/EC; Whereas, the Committee on the Statistical Programme of the European Communities, established by Council Decision 89/382/EEC (Euratom) (2), has delivered a favourable opinion on the drawing up, quantifying and approving of this annual work programme; Whereas the Committee on statistics relating to the trading of goods between Member States, set up by Council Regulation (EEC) No 3330/91 (3), has delivered a favourable opinion; Whereas for the measures to be centralized by the Commission, the Committee on statistics relating to the trading of goods between Member States has authorized the renewal of 15 contracts concluded in accordance with the procedure set out in the Framework Contract for Informatics Services 200 No DI/496, CCAM notice 365/93; Whereas for the same set of centralized measures, the Committee on statistics relating to the trading of goods between Member States has authorized the issue and award of 26 calls for tender for measures of a total value of less than ECU 200 000 covered by the procedure set out in Article 7 of the abovementioned Decision 94/445/EC; Whereas for the measures to be decentralized in the Member States, the Committee on statistics relating to the trading of goods between Member States has authorized the conclusion of 30 contract proposals pursuant to the procedure of private treaty applicable to aid proposals in favour of the national statistical authorities; Whereas the Commission must take a decision regarding the approval of the proposals which qualify for Community financing, HAS ADOPTED THIS DECISION: Article 1 The 71 proposals listed in Annex I may receive Community financing up to the amounts stated in that annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 6 April 1995. For the Commission Yves-Thibault DE SILGUY Member of the Commission ANNEX >TABLE>